ORDER
The majority of the panel has voted to deny appellee’s petition for rehearing and petition for rehearing en bane. Judge Canby votes to deny the petition for re*1142hearing and recommends denial of the petition for rehearing en banc. Judge Berzon votes to deny the petition for rehearing and the petition for rehearing en banc. Judge Tallman votes to grant the petition for rehearing and the petition for rehearing en banc.
The full court has been advised of the petition for rehearing en banc. An active judge requested a vote on whether this matter should be reheard before an en banc panel. The matter failed to receive a majority of the votes of the non-recused active judges in favor of en banc reconsideration. Fed. R.App. P. 35(b).
The petition for rehearing and the petition for rehearing en banc are DENIED.